Citation Nr: 1212124	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-42 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the RO.  


FINDINGS OF FACT

1.  In October 1969, the Board denied the Veteran's claim of service connection for a right ear hearing loss disability.

2.  Evidence associated with the record since the Board's October 1969 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right ear hearing loss disability. 


CONCLUSIONS OF LAW

1.  The Board's October 1969, which denied the Veteran's claim of entitlement to service connection for a right ear hearing loss disability, is final.  38 U.S.C. §§ 4003, 4004 (1964); 38 C.F.R. §§ 19.153 (1969).  

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of whether or not new and material evidence has been received to reopen a claim of entitlement to service connection for a right ear hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for a right ear hearing loss disability.  That claim was initially denied by the RO in April 1968.  That decision was upheld by the Board in October 1969.  The Board's decision was final under the law and regulations then in effect.  38 U.S.C. § 4004 (1964) (codified as amended at 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.153 (1969) (codified as revised at 38 C.F.R. § 20.1103 (2011).  

In April 2008, the Veteran filed an application to reopen his claim of entitlement to service connection for a right ear hearing loss disability.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application. 

In May 2008, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

VA did not specifically inform the Veteran of the Board's October 1969 denial or advise him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in light of the Board's decision to reopen the claim, the need for such notice is, effectively moot and amounts to no more than harmless error.  As such, it is not prejudicial to the Veteran and requires no further development.

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  VA obtained or ensured the presence of the Veteran's service treatment records; the report of a March 1968 VA audiologic examination; and records reflecting the Veteran's VA treatment from January 2006 through September 2009.  

During the course of the appeal, VA has offered the Veteran an opportunity to present additional evidence and argument at a hearing before a member of the Board.  To date, however, the Veteran has declined that offer. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ear hearing loss disability.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen a claim of entitlement to service connection for a right ear hearing loss disability.  .

The Factual Background

During his June 1965 service entrance examination, the Veteran responded in the affirmative, when asked if he then had, or had ever had, ear, nose, or throat trouble.  The examiner noted that the Veteran had a congenital hearing impairment in his left ear.  


Audiometric testing revealed the following puretone thresholds at the indicated hertz levels.  




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
No Report (NR)
0 (5)
LEFT
65 (80)
55 (65)
65 (75)
NR
50 (55)

Speech audiometry was not performed.  

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The examiner recognized the Veteran's pre-service hearing loss disability, when he assigned a numerical designation of 2 under H on the Veteran's physical profile, i.e., PULHES (PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  The number 2 indicates that an individual possesses some medical condition or physical defect which may impose some limitations on classification and assignment.  McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  

During a May 1966 Ear, Nose, and Throat Consultation, it was noted that since birth, the Veteran had experienced a complete hearing loss in his left ear.  He also reported intermittent right ear hearing difficulty since being on the rifle range during basic training.  He also reported an occasional plugged up feeling in his right ear which was transient.  Following an examination, it was noted that the Veteran had anacusis in the left ear which had existed prior to service and for which the etiology was undetermined.  The hearing acuity in the right ear was reportedly within normal limits.  The examiner noted since the Veteran's entry in service, he had seemed to show some decrease in hearing, possibly due to exposure to loud noises.  Ear plugs were issued and it was recommended that the Veteran not be exposed to excessive loud noise during his work.  It was further recommended that his H2 profile be continued.  

In July 1966, the Veteran was again seen by the Ear, Nose, and Throat service.  His audiograms reportedly showed a great discrepancy.  During the consultation, Audiometric testing revealed the following puretone thresholds at the indicated hertz levels.  




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
25 (35)
30 (40)
NR
35 (40)
LEFT
100+ (115+)
100+ (110+)
100+ (110+)
NR
100+ (105+)

Speech audiometry was not performed.  The impressions were hypacusia, sensorineural, left ear and questionable hearing loss, right ear.  The Veteran was referred for further workup.  

In March 1968, the Veteran was examined by VA, in part, to determine the nature and etiology of any hearing loss disability found to be present.  The Veteran reported that his right ear blocked up intermittently and that in service, he had been informed that it was due to a blocked tube on the right side.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
NR
20
LEFT
65
70
75
NR
90

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 0 percent in the left ear.  The Veteran reported that his left ear hearing loss disability had occurred prior to his entry on active duty.  Following the VA examination, the diagnoses were a profound symptomatic hearing loss on the left and intermittent, remote Eustachian tube blockage on the right.

In April 1968, the RO denied the Veteran's claim of entitlement to service connection for a left ear hearing loss disability, noting that it had existed prior to service and that there had been no aggravation.  The Veteran disagreed with that decision and appealed to the Board.  

In October 1969, the Board found that the Veteran's preservice hearing loss in his left ear had not been aggravated by service.  The Board also found that the Veteran did not have any organic hearing defect in his hearing in or after service.  

In April 2008, the Veteran requested that VA reopen his claim of entitlement to service connection for a right ear hearing loss disability.  

Records reflecting the Veteran's VA treatment from January 2006 through September 2009 show that the Veteran was treated by the Audiology Service at the Wade Park Division of the Cleveland VA Medical Center (MC).  Those records also show treatment at the Community Based Outpatient Clinic in New Philadelphia, Ohio.  In February 2006, the Veteran demonstrated a mild to moderate sensorineural hearing loss in the high frequencies in his right ear and a profound sensorineural hearing loss in his left ear.  In January 2008, he demonstrated a moderate to severe sensorineural hearing loss in the high frequencies in his right ear and a profound sensorineural hearing loss in his left ear.  He had no response in the left ear.  

The Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic diseases of the nervous system, such as a sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Veteran contends that he has a right ear hearing loss disability due, primarily, to noise exposure in service.  In this regard, he notes that during part of his service, he was assigned to an Air Force Base, where he was exposed to the sound of jet engines.  He also notes that during his service in Vietnam, he drove trucks which also exposed him to a high level of noise.  He states that he has continued to have defective hearing since that time and that service connection is, therefore, warranted for a right ear hearing loss disability.  At the very least, he contends that he has submitted new and material evidence with which to reopen the claim.  After carefully considering the claim in light of the record and the applicable law, the Board agrees that the evidence is new and material for the purpose of reopening the claim.  To that extent, the appeal is granted.  

As noted above, service connection is warranted for a particular disability, when there is competent evidence of current disability (generally, a medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza.

In October 1969, when the Board denied the Veteran's claim of entitlement to service connection for a hearing loss disability, evidence on file consisted of the Veteran's service treatment records and the report of the March 1968 VA examination.  Such evidence showed that the Veteran entered service with normal hearing acuity in his right ear.  During a May 1966 consultation with the Ear, Nose, and Throat Service, the Veteran complained that his right ear hearing acuity had decreased since being on the firing line in basic training.  Although his hearing was found to be within normal limits, a consultation by the Ear, Nose, and Throat Service in July 1966, suggested that the Veteran had a questionable hearing loss in his right ear.  During his March 1968 VA examination, however, audiometric testing revealed normal hearing for VA purposes.  Absent any findings of a then-current hearing loss disability, the Board confirmed and continued the RO's decision denying entitlement to service connection for a hearing loss disability.  As noted above, the Board's decision was final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the Board's October 1969 decision includes VA records reflecting the Veteran's VA treatment from January 2006 through September 2009.  It confirms that the Veteran now has a chronic, identifiable sensorineural right ear hearing loss as defined by VA.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it tends to fill a deficit in the evidence which existed at the time of the prior denial.  That is, the additional evidence confirms the presence of a right ear hearing loss disability.  The additional evidence is neither cumulative nor redundant of the evidence of record in October 1969, and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right ear hearing loss disability.  Therefore, the Board concludes that the new evidence is new and material and, as such, it is sufficient to reopen the claim.  To that extent, the appeal is granted.


ORDER

New and material evidence having been received, the request to reopen the claim of entitlement to service connection for a right ear hearing loss disability is granted.


REMAND

In light of the foregoing decision, the VA may proceed to evaluate the merits of the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.  Elkins.  It would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Vet. Aff. Op. Gen. Couns. Prec. 16-92. (Authority of the Board of Veterans' Appeals to Address Matters Not Considered by the Agency of Original Jurisdiction) (1992).

The additional VA evidence dated from January 2006 through September 2009, confirms that the Veteran now has a hearing loss disability in his right ear and suggests that it has been confirmed by audiometric testing.  The reports of that audiometric testing have not been associated with the claim folder; however, they could well be relevant to the Veteran's claim.  Therefore, they need to be requested.

Although the Veteran was examined by VA in March 1968 to determine the nature and etiology of any hearing loss disability found to be present, the Board notes that none of the Veteran's files were available to the examiner in conjunction with the examination.  Thus, that examination was not as full and complete as it could have been.

Inasmuch as there is a current diagnosis of a hearing loss disability in the Veteran's right ear, and inasmuch as there was at least a suggestion of a possible right ear hearing loss disability in service, an additional examination with a nexus opinion would be helpful to the Board is resolving this appeal.

In light of the foregoing, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is remanded for the following actions:

1.  Request that the Veteran provide the name and address of all health care providers, VA and non-VA, who have treated him for a right ear hearing loss disability since service.  Also request the dates of that treatment.  Then request the records of that treatment directly from each health care provider identified by the Veteran.  This should include, but is not limited to, the reports of VA audiometric testing performed by or through the Wade Park Division of the Cleveland VAMC and/or the VA Community Based Outpatient Clinic in New Philadelphia, Ohio.  That testing was performed between January 2006 and September 2009.  

Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records from a federal department or agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

If the requested records are held by a facility or individual not associated with the federal government but are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  When the actions requested in parts 1 and 2 have been completed, schedule the Veteran for an examination of his ears and an audiologic examination to determine the nature and etiology of any right ear hearing loss disability found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a right ear hearing loss disability(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

Following the examination and a review of the record, the examiner must also render an opinion, with complete rationale, as to whether it is at least as likely as not that the Veteran's right ear hearing loss disability was first manifested during his treatment in service in May and July 1966.  

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 
In the event that the Veteran does not report for the aforementioned examinations, the notice informing the Veteran of the date, time, and place of the examination must be associated with the claims folder.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

3.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a right ear hearing loss disability.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action, unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


